Exhibit 99 FOR RELEASE 6:00 AM ET, July 25, 2013 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@summitfgi.com SUMMIT FINANCIAL GROUP REPORTS SECOND QUARTER 2013 RESULTS MOOREFIELD, WV – July 25, 2013 (GLOBE NEWSWIRE) – Summit Financial Group, Inc. (“Company” or “Summit”) (NASDAQ: SMMF) today reported second quarter 2013 net income applicable to common shares of $1,023,000, or $0.13 per diluted share, compared with $719,000, or $0.09 per diluted share, for the second quarter of 2012. Second quarter 2013 results, as compared to the same period in 2012, were positively impacted primarily by a lower provision for loan losses. Excluding from second quarter 2013 nonrecurring items (on a pre-tax basis) consisting of realized securities losses of $57,000, losses on sales of assets of $512,000, charges for other-than-temporary impairment (“OTTI”) of securities of $27,000 and write-downs of foreclosed properties of $1.49 million, and from second quarter 2012 realized securities gains of $320,000, losses on sales of assets of $523,000, charges for other-than-temporary impairment (“OTTI”) of securities of $106,000 and write-downs of foreclosed properties of $1.63 million, pro forma second quarter 2013 earnings were approximately $2.34 million, or $0.27 per diluted share, compared to $1.94 million, or $0.22 per diluted share, for the year-ago period. For the six months ended June 30, 2013, Summit recorded net income applicable to common shares of $2.62 million, or $0.31 per diluted share, compared with $2.22 million, or $0.27 per diluted share, for the comparable 2012 six-month period. Excludingfrom the six month period ended June 30, 2013 nonrecurring items (on a pre-tax basis) comprised of realized securities losses of $16,000, losses on sales of assets of $552,000, OTTI charges of $80,000 and write-downs of foreclosed properties of $2.42 million, and from the 2012 first six-month period realized securities gains of $1.49 million, losses on sale of assets of $599,000, OTTI charges of $335,000 and write-downs of foreclosed properties of $3.54 million, pro forma earnings for first six months of 2013 were approximately $4.56 million, or $0.52 per diluted share, compared to $4.11 million, or $0.47 per diluted share, for the 2012 six month period. Highlights for Q2 2013 include: · Achieved ninth consecutive quarter of positive quarterly earnings. · Nonperforming assets declined for the sixth consecutive quarter, reaching its lowest level since fourth quarter 2008; OREO is at its lowest level since fourth quarter 2009. · Earnings continue to be positively impacted by reduced provisions for loan losses. · Net interest margin decreased 11 basis points compared to Q1 2013 and decreased 8 basis points compared to Q2 2012. · Recorded charges of $1.49 million and $27,000, respectively, to write-down foreclosed properties and to recognize OTTI of securities. · Summit’s leverage capital ratio is at its highest level in seven years and its total risk-based capital ratio is at highest level in thirteen years. H. Charles Maddy, III, President and Chief Executive Officer of Summit, commented, “We continue to make progress towards improving our earnings performance, reducing our portfolio of problem assets, and strengthening our capital levels. I am particularly pleased by the 14 percent reduction in nonperforming assets this past quarter, representing the sixth consecutive quarter of decline.Reducing our portfolio of problem assets remains top priority, and we are encouraged to observe continuing improvement in local real estate market conditions. However, we anticipate earnings may continue to fluctuate from quarter-to-quarter in the near term as our foreclosed properties are re-appraised and adjusted to estimated fair values on an ongoing basis.” Results from Operations Total revenue for the second quarter 2013, consisting of net interest income and noninterest income, was $10.2 million compared to $10.8 million for the second quarter 2012. For the year-to-date period ended June 30, 2013, total revenue was $21.7 million compared to $22.5 million for the same period in 2012. Total revenue excluding nonrecurring items (as enumerated above) was $12.3 million for second quarter 2013 compared to $12.7 million for the same prior-year quarter, a decrease of 3.6 percent.For the first half of 2013, total revenue excluding nonrecurring items was $24.8 million compared to $25.5 million for the first half of 2012. For the second quarter of 2013, net interest income decreased to $9.5 million, compared to $10.0 million reported in the prior-year second quarter and $9.8 million reported in the linked quarter. The net interest margin for second quarter 2013 was 3.12 percent compared to 3.20 percent for the year-ago quarter, and 3.23 percent for the linked quarter. Noninterest income, consisting primarily of insurance commissions from Summit's insurance agency subsidiary and service fee income from community banking activities, for second quarter 2013 was $686,000 compared to $828,000 for the comparable period of 2012. Excluding nonrecurring items (as enumerated above), noninterest income was $2.78 million for second quarter 2013, compared to the $2.77 million reported for second quarter 2012. The provision for loan losses was $1.0 million for the second quarter of 2013 compared to $1.5 million and $2.0 million for the linked and year-ago quarters, respectively. Noninterest expenses continue to be well-controlled.Total noninterest expense increased 3.1% for the quarter to $7.5 million from the $7.3 million reported in second quarter 2012. Noninterest expense for the first half of 2013 increased 1.9% compared to the first half of 2012. Cost-saving initiatives continue in place and their impact remains beneficial. Balance Sheet At June 30, 2013, total assets were $1.37 billion, a decrease of $17.1 million, or 1.2 percent, and a decrease of $46.5 million, or 3.3 percent, since December 31, 2012 and June 30, 2012, respectively. Total loans, net of unearned fees and allowance for loan losses, were $926.0 million at June 30, 2013, down $11.2 million, or 1.2 percent, from the $937.2 million reported at year end 2012. All loan categories have declined since year end 2012.Commercial real estate (“CRE”), the largest component of Summit’s loan portfolio, decreased $2.9 million or 0.7 percent. The second largest component of Summit’s loan portfolio, residential real estate, declined $2.4 million, or 0.7 percent, while construction and development (“C&D”) loans declined $2.0 million, or 2.5 percent and commercial (“C&I”) loans declined $6.9 million, or 8.0 percent. At June 30, 2013, deposits were $1.04 billion, an increase of $11.0 million, or 1.1 percent, since year end 2012. During the first half of 2013, interest bearing checking deposits grew $11.5 million, or 6.6 percent, to $187.2 million, while savings and time deposits increased by $3.0 million and $4.9 million, respectively, or 1.6 percent and 0.9 percent, respectively.Long-term borrowings and subordinated debentures declined by 16.6 percent since year end 2012, as the Company paid down $39.7 million in maturing borrowings during this period. Asset Quality As of June 30, 2013, nonperforming assets (“NPAs”), consisting of nonperforming loans, foreclosed properties, and repossessed assets, were $78.2 million, or 5.70 percent of assets. This compares to $90.9 million, or 6.54 percent of assets at the linked quarter, and $106.1 million, or 7.49 percent of assets at June 30, 2012. Second quarter 2013 net loan charge-offs were $3.9 million, or 1.63 percent of average loans annualized, while adding $1.0 million to the allowance for loan losses. The allowance for loan losses stood at $14.1 million, or 1.50 percent of total loans at June 30, 2013, compared to 1.88 percent at December 31, 2012. Capital Adequacy Shareholders’ equity was $107.2 million as of June 30, 2013 compared to $108.6 million December 31, 2012. Summit's depository institution, Summit Community Bank, Inc. (the “Bank”), is well in excess of regulatory requirements for a "well capitalized" institution at June 30, 2013. The Bank’s total risk-based capital ratio improved to 15.6 percent at June 30, 2013 compared to15.0 percent at December 31, 2012, while its Tier 1 leverage capital ratio improved to 10.2 percent from the 9.8 percent reported at December 31, 2012.Total common shares outstanding as of June 30, 2013 were 7,440,222. About the Company Summit Financial Group, Inc. is a $1.37 billion financial holding company headquartered in Moorefield, West Virginia. Summit provides community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern and Shenandoah Valley regions of Virginia, through its bank subsidiary, Summit Community Bank, Inc., which operates fifteen banking locations. Summit also operates Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economies.We undertake no obligation to revise these statements following the date of this press release. NON-GAAP FINANCIAL MEASURES This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, gains/losses on sales of assets, and write-downs of foreclosed properties to estimated fair value included in its Statements of Income.Management deems these items to be unusual in nature and believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of Summit's core business. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q2 2013 vs Q2 2012 For the Quarter Ended Percent Dollars in thousands 6/30/2013 6/30/2012 Change Condensed Statements of Income Interest income Loans, including fees $ $ -8.8 % Securities -32.3 % Other 2 12 -83.3 % Total interest income -12.1 % Interest expense Deposits -16.1 % Borrowings -32.7 % Total interest expense -23.8 % Net interest income -4.7 % Provision for loan losses -50.0 % Net interest income after provision for loan losses % Noninterest income Insurance commissions -0.8 % Service fees related to deposit accounts % Realized securities gains ) -117.8 % Gain (loss) on sale of assets ) )
